Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2 and 6-23 are now pending in the application under prosecution and have been examined, as claims wee canceled and claims 21-23 were newly added.
In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).

Response to Arguments
Applicant’s arguments and filing of a terminal disclaimer, filed 06/17/2022, with respect to the double patenting rejection have been fully considered and are persuasive.  The rejection in view over double patenting has been withdrawn. 
Applicant’s arguments with respect to claims 1-2 and 6-23have been considered but are moot because the new ground of rejection does not rely on at least one reference being applied in the current rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0162186 (Kashyap et al) in view of US 2016/0179404 (Nanduri et al) and further in view of US 2017/0126492 (LAW et al).
With respect to claims 1, 10, and 15, Nanduri  (US216/0179404) teaches  data storage device comprising: a plurality of non-volatile memory arrays (Fig. 1, solid state  device (SSD) flash storage array); and a controller coupled to the plurality of non-volatile memory arrays via a plurality of channels (the SSD including multiple channels with each channel having one or multiple flash packages) [Fig. 1, Par. 0037; Par. 0040],  the controller configured to: determine a layout of the plurality of non-volatile memory arrays (scaling of performance and scaling of capacity, which is referred to herein as "scaling-out" or "scale-out" of the storage array) [Fig. 9; Par. 0111-0113], wherein the layout indicates which of the plurality of non-volatile memory arrays is coupled to which of the plurality of channels (SSD may have a number N of channels, and each channel has a number M of flash packages); determine completed access statistics for a first set of the plurality of non-volatile memory arrays during a monitoring period (operation program instruction for identifying a performance value for completing write requests and read requests by a solid state drive (SSD)) [Par. 0092-0093]; determine pending access statistics for the first set of the plurality of non-volatile memory arrays (determining pending requests by measuring the performance of an SSD chip includes sending write requests of different sizes to the SSD until the maximum throughput is identified and based on the identifying a performance value for completing requests) [Par. 072; Par. 0092-0093]; generate a schedule based on the layout of the plurality of non-volatile memory arrays, the completed access statistics, and the pending access statistics; and execute access commands based on the schedule (scheduler module for executing requests, scaling  the chunklet to predetermined size based on the performance value, wherein the scheduler module is operable to schedule requests received by the storage device for processing by the SSD) [Par. 0048; Par. 0071; Par. 009+2-0093]. Nanduri fails to specifically teach determine pending access statistics for each set of non-volatile memory arrays. However, Kashyap teaches non-volatile system including a plurality of memory chips and separate queues are maintained for each chip, receiving from plurality of user applications requests for accessing corresponding memory chip of the data storage, each type of memory device may have different storage configuration, wherein each of the user applications has a specified level of performance and availability for the accessing the corresponding storage array [Par. 0004; Par. 023-0025; Par. 0030-0032; Par. 0061-0063]. The claims further specified the determining factor being to determine a physical layout of the plurality of non-volatile memory arrays to generate a schedule based on the physical layout of the plurality of non-volatile memory arrays, the completed access statistics, and the pending access statistics; and execute, based on the schedule, access commands using the plurality of non- volatile memory arrays. However, LAW teaches network scheduling method including collecting information describing pending traffic for a network and analyzing a plurality of scheduling plans derived from a plurality of initial scheduling plans to define a current scheduling plan for the network resources [Par. 0022-0023], the scheduling is based on collection information about network parameters including  latency, bandwidth, availability, network requirements of expected network traffic, communication needs of network traffic, and characteristics of network communication, and network resource configuration in a time domain to satisfy one or more objectives related to those network parameters [Par. 0024-0025; Par. 0067-0069]. Therefore, it would have been obvious to one having at least ordinary skill in the art before the effective filing of the application, to combine the scheduling scheme of Nandiri with that of Kashyap, and further with the network traffic and scheduling of LAW, in order to re-ordering of the commands for optimizing throughput. LAW suggests traffic data describing the pending traffic and network requirements of the pending traffic and/or scheduling plans that describe the pending traffic using descriptions of the network infrastructure to handle the pending traffic and operational modes or capabilities of those network resources would allow operation in energy conservation modes that satisfies communication needs of network traffic and improves functionality, properties, or behaviors of network applications [Par. 0029].

With respect to claim 2, Nanduri, Kashyap, and LAW, combined teach data storage device, wherein the controller is configured to perform at least one of: determine the completed access statistics by determining a number of write commands that were completed during the monitoring period; determine the completed access statistics by determining a number of read commands that were completed during the monitoring period; determine the completed access statistics by determining a number of internal read operations that were completed during the monitoring period; or determine the completed access statistics by determining a number of internal write operations that were completed during the monitoring period [(Nanduri’ characteristic for a set of storage cells describing an attribute or statistic for a set of particular storage cells) Par. 0009-0011; Par. Par. 0048-0054);  Kashyap read/write traffic being unevenly distributed among various dies/planes/chips within the memory system, keeping some dies/planes/chips busier than others, reducing the overall throughput guaranteeing a certain level of performance Par. 0061; Par. 0071-072].

With respect to claim 6, Nanduri, Kashyap, and LAW, combined teach data storage device, wherein the controller is configured to generate the schedule further based on a threshold power consumption for the data storage device [(Nanduri’ Par. 0111-0113; Par. Par. 0048-0054);  Kashyap’s Par. 0061; Par. 0071-072].

With respect to claim 7, Nanduri, Kashyap, and LAW, combined teach data storage device, wherein the controller is configured to generate the schedule further based on a threshold read latency [(Nanduri’ Par. 0111-0113; Par. Par. 0048-0054);  Kashyap’s Par. 0061; Par. 0071-072].

With respect to claim 8, Nanduri, Kashyap, and LAW, combined teach data storage device, wherein the controller is configured to generate the schedule further based on an access command throughput [(Nanduri’ Par. 0009-0011; Par. Par. 0048-0054);  Kashyap’s Par. 0061; Par. 0071-072].

With respect to claim 9 Nanduri, Kashyap, and LAW, combined teach data storage device, wherein the schedule comprises an ordered list indicating an order in which access commands are to be executed, the order being based on the layout of the plurality of non-volatile memory arrays, the completed access statistics, and the pending access statistics [(Nanduri’ Par. 0009-0011; Par. Par. 0048-0054);  Kashyap read/write traffic being unevenly distributed among various dies/planes/chips within the memory system, keeping some dies/planes/chips busier than others, reducing the overall throughput guaranteeing a certain level of performance Par. 0061; Par. 0071-072].

With respect to claims 11-14, and 16-20, Nanduri, Kashyap, and LAW, combined teach  the data storage device as claims 11-14 and 16-20 (corresponding to claims 2 and 6-10) do not contain any features which, in combination with the features of any claim to which they depend substantiate the claims rejected.
 
With respect to claim 21-23, Nanduri, Kashyap, and LAW, combined teach data storage device, herein the controller is configured to determine the physical layout by being further configured to determine, for each of the plurality of channels, which of the plurality of non-volatile memory arrays is coupled with a respective channel of the plurality of channels (LAW’s system and method of determining a scheduling plan representing network traffic includes determine which data paths network flows should propagate through a communications network to satisfy varying configurations such as timing configuration of the network resources with pending traffic according to network communication needs) [Par. 0028-0029].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
X. Xie, D. Wei, Q. Li, Z. Song and L. Xiao, "CER-IOS: Internal Resource Utilization Optimized I/O Scheduling for Solid State Drives," 2015 IEEE 21st International Conference on Parallel and Distributed Systems (ICPADS), 2015, pp. 336-343.
D. Gregorek, C. Osewold and A. Garcia-Ortiz, "A Scalable Hardware Implementation of a Best-Effort Scheduler for Multicore Processors," 2013 Euromicro Conference on Digital System Design, 2013, pp. 721-727.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136